DETAILED ACTION
Claims 1, 4 – 13, 16 – 17 and 20 have been presented for examination.  Claims 1, 13 and 17 are currently amended.  Claims 2 – 3, 14 – 15 and 18 - 19 are cancelled.
This office action is in response to submission of the amendments on 10/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s amendments overcome the prior art rejections and put the application in condition for allowance (see Office Action, dated 07/27/2020, Page 3).  Therefore the prior art rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record take together or in combination with the prior art of record disclose the claim 1 (and similarly for claim 13 and 17) method for determining a boundary representation of a result of a two-axis 3D printing process comprising the step “wherein each face that corresponds to a respective region (Ri) of the plane (zi+1) which is inside the 2D contour (Ci) respective to the first couple and outside the 2D contour (Ci + 1) respective to the second couple is set with 30 an outer vector in a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar, G. (US 2012/0299917) teaches generating a tool path for a layered manufacturing part inside a boundary contour.  However does not appear to explicitly disclose extrusions of the contours, and does not appear to explicitly disclose the contours generated from the tool paths.
Nasu et al. (US 2008/0004745) teaches a relationship between a shell, face and loop.
Williams et al. (US 2016/0232259) teaches a feature extraction from a point cloud comprising a plane normal vector oriented so that at least one edge within the shape’s 2D cross section is parallel to at least one feature line 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129